929 A.2d 641 (2007)
ALLIED BUILDING INSPECTIONS,
v.
TOWNSHIP OF MILLCREEK & Building Inspection Underwriters of Pennsylvania, Inc.
v.
Fairview Township & Harborcreek Township
Petition of Township of Millcreek & Fairview Township & Harborcreek Township.
Supreme Court of Pennsylvania.
July 31, 2007.

ORDER
PER CURIAM.
AND NOW, this 31st day of July 2007, the Petition to Withdraw Appearance is GRANTED. The Petition for Allowance of Appeal is GRANTED. The issue, rephrased for clarity, is:
Whether the Commonwealth Court erred in ruling that a municipality, electing to enforce and administer the provision of the Pennsylvania Construction Code Act, must allow any Construction Code official, certified by the Department of Labor and Industry, to inspect construction for the purpose of determining compliance with the Uniform Construction Code?
Further, the Petitions for Allowance of Appeal at 6 WAL 2007, 10 WAL 2007, and 11 WAL 2007 are to be argued together.